Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 28, 2016                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  153501-2                                                                                            Stephen J. Markman
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
  ADAM HEICHEL,                                                                                      Richard H. Bernstein
           Plaintiff,                                                                                      Joan L. Larsen,
                                                                                                                     Justices
  and
  ST. JOHN MACOMB-OAKLAND HOSPITAL,
            Intervening Plaintiff-Appellee,
  and
  MENDELSON ORTHOPEDICS, P.C.,
          Intervening Plaintiff,
  v                                                                SC: 153501-2
                                                                   COA: 323818; 324045
                                                                   Wayne CC: 12-003780-NF
  GEICO INDEMNITY COMPANY,
            Defendant/Third-Party
            Plaintiff-Appellant,
  and
  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY,
           Defendant-Appellant,
  and
  EAN HOLDINGS, INC. and ENTERPRISE
  HOLDINGS, INC.,
             Defendants/Third-Party
             Defendants-Appellees.
  _________________________________________/

        On order of the Court, the application for leave to appeal the March 1, 2016
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 28, 2016
         d1212
                                                                              Clerk